Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 3, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154437(99)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  BRUCE MILLAR,                                                                                                      Justices
           Plaintiff-Appellant,
  v                                                                SC: 154437
                                                                   COA: 326544
                                                                   Lapeer CC: 14-047734-CZ
  CONSTRUCTION CODE AUTHORITY, ELBA
  TOWNSHIP, and CITY OF IMLAY CITY,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for review of taxation of costs pursuant to MCR
  7.319 and MCR 7.219(E) is considered, and it is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 3, 2018
         s0625
                                                                              Clerk